Citation Nr: 1025070	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  04-36 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC) in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
embolic episode, claimed as the residuals of a stroke.

2.  Entitlement to a rating in excess of 10 percent for coronary 
artery disease, status post coronary artery bypass graft.

3.  Entitlement to a rating in excess of 10 percent for 
hypertension.

4.  Entitlement to a total disability rating due to individual 
unemployability (TDIU), caused by service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran retired in October 1988, after more than twenty years 
of honorable service.

This case was previously before the Board of Veterans' Appeals 
(Board) in November 2007, at which time, it was remanded for 
further development.  Following the requested development, the VA 
Appeals Management Center in Washington, D.C confirmed and 
continued its denial of entitlement to service connection for an 
embolic episode, claimed as the residuals of a stroke.  The AMC 
also confirmed and continued the ten percent ratings for his 
service-connected coronary artery disease, status post coronary 
artery bypass graft and for hypertension.  Finally, the AMC 
confirmed and continued the denial of entitlement to a TDIU.  
Thereafter, the case was returned to the Board for further 
appellate action.


FINDINGS OF FACT

1.  The presence of a chronic, identifiable embolic episode has 
not been established.

2.  Other than the service-connected right ear hearing loss 
disability and the service-connected tinnitus, the presence of a 
chronic, identifiable residual of an embolic episode has not been 
established.

3.  The Veteran's coronary artery disease, status post coronary 
artery bypass graft, is manifested primarily by short, 
intermittent episodes of tachycardia, dyspnea on exertion, a METS 
level of at least 7.7, and an ejection fraction of at least 73 
percent.

4.  The Veteran's hypertension, manifested primarily by a 
systolic reading below 150 and a diastolic reading of 80 or 
below, is well-controlled on medication.

5.  The Veteran has a combined rating of 30 percent due to the 
following service-connected disabilities:  right ear hearing loss 
disability, tinnitus, coronary artery disease, status post 
coronary artery bypass graft; and hypertension, each evaluated as 
10 percent disabling. 

6.  The Veteran has a high school education and numerous courses 
in electrical repair and electronics in service.

7.  The Veteran has work experience as an aircraft electrician, a 
maintenance mechanic, an electrician, and a metal fabricator.  

8.  The Veteran's service-connected disorders do not preclude him 
from securing and following a substantially gainful occupation 
consistent with his education and work experience.  


CONCLUSIONS OF LAW

1.  An embolic episode, claimed as the residuals of a stroke, is 
not the result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  The criteria have not been met for a rating in excess of 10 
percent for coronary artery disease, status post coronary artery 
bypass graft.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114, Diagnostic Code 
7005, 7007 (2009).

3.  The criteria have not been met for a rating in excess of 10 
percent for hypertension.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114, 
Diagnostic Code 7101 (2009).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.3, 4.16, 4.18 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issues of entitlement to 
service connection for an embolic episode, claimed as the 
residuals of a stroke; entitlement to increased ratings for 
coronary artery disease and hypertension; and entitlement to a 
TDIU.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After 
reviewing the record, the Board finds that VA has met that duty.

In August 2001 and July 2003, VA received the Veteran's claims, 
and there is no issue as to providing an appropriate application 
form or completeness of the applications. 

Following the receipt of those applications, VA notified the 
Veteran of the information and evidence necessary to substantiate 
and complete his claims, including the evidence to be provided by 
the Veteran, and notice of the evidence VA would attempt to 
obtain.  VA informed him of the criteria for service connection 
and for an increased rating, including the criteria for a TDIU.  
In particular, VA informed the Veteran that in order to establish 
an increased rating for his service-connected disability, the 
evidence had to show that such disability had worsened and the 
manner in which such worsening had affected his employment and 
daily life.  38 U.S.C.A. § 5103(a).  VA also set forth the 
criteria, generally, for rating service-connected disabilities 
and for assigning effective dates, should service connection be 
granted.  In this regard, the Veteran and his representative have 
shown a good understanding of the criteria applicable to the 
Veteran's claims, often citing the relevant law and regulations.
Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, 
the duty to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment records; VA records reflecting his 
treatment from July 2001 through May 2009; records reflecting his 
July 2001 admission to St. Francis Hospital and Medical Center; 
and private medical reports reflecting his treatment in August 
2001.  In August 2002, May 2004, and August 2009, VA examined the 
Veteran to determine the nature and etiology of his embolic 
episode, claimed as a stroke; the extent of impairment due to his 
service-connected coronary artery disease and hypertension; and 
whether he was unemployable due to his service-connected 
disabilities.  

The VA examination reports reflect that the examiners reviewed 
the Veteran's medical history, including his service treatment 
records; interviewed and examined the Veteran; documented his 
current medical conditions, and rendered appropriate diagnoses 
and opinions consistent with the remainder of the evidence of 
record.  Therefore, the Board concludes that the VA examinations 
are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2009); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(holding that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).

Finally, VA offered the Veteran an opportunity to present 
additional evidence and argument at a hearing on appeal.  
However, to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support any of 
his claims; and there is no evidence of any VA error in notifying 
or assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Indeed, in January 2010, he reported that he had 
no other information or evidence to submit.  Accordingly, the 
Board will proceed to the merits of the appeal.

The Service Connection Claim

The Veteran contends that in July 2001, during treatment for his 
service-connected heart disease, he sustained a stroke, 
manifested, in part, by difficulty hearing.  Therefore, he 
maintains that secondary service connection is warranted for the 
residuals of that stroke.  However, after carefully considering 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the evidence is 
against that claim.  Accordingly, the appeal will be denied.  

The Applicable Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required.  Id.

Service connection may also be granted when the evidence shows 
that a particular disability is proximately due to or the result 
of a disability for which service connection has already been 
established.  38 C.F.R. § 3.310(a).  Any increase in the severity 
of a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or injury, 
and not due to the natural progress of the nonservice-connected 
disease, will be service connected.  38 C.F.R. § 3.310 and as 
revised by 71 Fed. Reg. 52744-52747 (final rule revising § 3.310 
to conform to the Court's holding in Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc)).

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In making all determinations, the Board fully consider the lay 
assertions of record.  A layperson is competent to report on the 
onset and continuity of his current symptomatology.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, as a layman he is 
not qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability.  38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Nevertheless, lay evidence may be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).



Analysis

The Veteran does not contend, and the evidence does not show that 
the claimed stroke occurred during service.  Indeed, the 
Veteran's service treatment records and the reports of his April 
1967 service entrance examination and November 1987 service 
retirement examination are negative for any complaints or 
clinical findings of a stroke or an embolic/thrombotic episode or 
the residuals thereof.  Rather, the Veteran maintains that his 
stroke is the result heart surgery performed years after service.

In July 2001, following complaints of arm pain during treadmill 
exercises, VA referred the Veteran to St. Francis Hospital and 
Medical Center for a cardiology workup.  On admission to that 
facility, the Veteran complained of chest pain.  Cardiac 
catheterization revealed an occluded right coronary artery, and 
he subsequently underwent a four vessel coronary artery bypass 
graft.  

Two days after his surgery, the Veteran had some problems with 
fever and complained of fullness in his ears.  He complained of 
hoarseness, a chronic cough, and fullness in his throat.  
Following a consultation with a Dr. Barnes, which included a 
bedside laryngoscopy, the diagnostic impression was a fullness in 
the throat and a cough, status post intubation after open heart 
surgery with no evidence of vocal cord paralysis.  

During an August 2001 follow-up, Dr. Barnes, stated that in 
addition to hoarseness, the Veteran had complained of right ear 
hearing loss, following his bypass surgery.  On examination, Dr. 
Barnes noted that the Veteran's throat symptoms had resolved.  
However, an audiogram revealed normal hearing on the left and a 
profound sensorineural hearing loss on the right.  Dr. Barnes 
noted that the most common cause of such a hearing loss was 
idiopathic but that there was a possibility that any type of 
thrombotic or embolic phenomenon could have caused the hearing 
loss.  

Later in August 2001, a private medical report noted that the 
Veteran had sustained a stroke during his hospitalization and 
that he experienced a right ear hearing loss following the 
stroke.  In view of the such evidence, the Veteran's contentions 
regarding the etiology his claimed stroke must be considered 
competent and credible.  However, that does not end the inquiry.  
The Board must still assess the weight and probative value of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).  In this regard, VA examined the 
Veteran to determine the nature and etiology of any stroke or 
residuals of a stroke found to be present.

During an August 2002 VA cardiovascular examination, the examiner 
noted that there was no documented or actual evidence that the 
Veteran had, in fact, suffered a stroke.  The examiner stated, 
however, that based on the timing of the onset, the sudden 
hearing loss after the coronary artery bypass graft was the 
residual of a thrombotic or embolic event related to the surgery.  
An August 2002, VA audiologic examiner concurred with that 
assessment; and therefore, in April 2003, the M&ROC granted, on a 
secondary basis, the Veteran's claim of entitlement to service 
connection for right ear hearing loss disability and tinnitus and 
assigned a 10 percent schedular rating for each.  

Although the Veteran contends that he is entitled to service 
connection for the stroke or embolic event itself, the 
preponderance of the evidence is against a finding that a stroke 
or cerebrovascular accident actually occurred.  The August 2001 
private medical statement is not supported by any tests or 
studies.  Indeed, after a review of the entire record, the August 
2002 VA examiner was unable to find any corroborating evidence of 
an actual stroke.  Even Dr. Barnes statement earlier in August 
2001 did not show that the Veteran had had a stroke.  Rather, he 
stated that the most common cause of such a hearing loss was 
idiopathic but that there was a possibility that any type of 
thrombotic or embolic phenomenon could have caused the hearing 
loss.  In any event, there is no competent evidence that embolic 
event was, itself, chronic in nature or that it was productive of 
any chronic, identifiable disability other than the right ear 
hearing loss disability and tinnitus for which service connection 
has already been established.  Accordingly, the evidence does not 
meet the criteria for service connection.  Therefore, service 
connection is not warranted for an embolic event, claimed as a 
stroke, or the residuals thereof.  To that extent, the appeal is 
denied.

The Increased Rating Claims

The Veteran also seeks entitlement to increased ratings for his 
service-connected coronary artery disease and hypertension.  

Disability evaluations are determined by the application of VA's 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2008).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, a veteran may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When 
service connection is granted and an initial rating award is at 
issue separate ratings can be assigned for separate periods from 
the time service connection became effective.  Therefore, the 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods. 



Coronary Artery Disease

The Veteran contends that the rating for his coronary artery 
disease does not adequately reflect the level of impairment 
caused by that disability.  Therefore, he maintains that an 
increased rating is warranted.  However, after carefully 
considering the claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of the 
evidence is against that claim.  Accordingly, the appeal will be 
denied.  

The Veteran's heart disease is rated as atherosclerotic heart 
disease (coronary artery disease) under 38 C.F.R. § 4.104, 
Diagnostic Code 7005 and hypertensive heart disease under 
38 C.F.R. § 4.104, Diagnostic Code 7007.  In each case, a 10 
percent schedular rating is warranted, when a workload of greater 
than 7 METs but not greater than 10 METs results in dizziness, 
fatigue, angina, and dizziness, or syncope, or when continuous 
medication is required.  

A 30 percent rating is warranted for the Veteran's heart disease, 
when his workload is greater than 5 METs but not greater than 7 
METs and results in dyspnea, fatigue, angina, dizziness, or 
syncope.  A 30 percent rating is also warranted when there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104, 
Diagnostic Codes 7005 and 7007.

1 MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, or 
syncope develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the level 
of activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope may be 
used. 38 C.F.R. § 4.104, Note (2). 

In this case, the evidence, such as the report of a February 2006 
VA Cardiology Consultation, shows that the Veteran's coronary 
artery disease is manifested primarily by intermittent episodes 
of tachycardia and dyspnea on exertion.  However, it was noted 
that that episodes were short-lived and not very symptomatic.  
Indeed, the report of the August 2009 VA examination shows that 
such manifestations had no affect on the Veteran's ability to 
perform his activities of daily living.  Moreover, the 
preponderance of the evidence, such as the reports of the VA 
examinations performed in August 2002, May 2004, and August 2009, 
as well as the report of a June 2007 VA stress test, show that 
the Veteran has a METS level of between 7.7 and 10. 1 and an 
ejection fraction of 73 to 78 percent.  Such findings meet or 
more nearly approximate the criteria for the 10 percent rating 
which has been in effect since November 1, 2001.  Therefore, an 
increased rating is not warranted at this time.  Accordingly, 
that portion of the appeal is denied.

Hypertension

The Veteran contends that the rating for his service-connected 
hypertension does not adequately reflect the level of impairment 
caused by that disability.  Therefore, he maintains that an 
increased rating is warranted.  However, after carefully 
considering the claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of the 
evidence is against that claim.  Accordingly, the appeal will be 
denied.  

Hypertension is rated in accordance with 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  For VA rating purposes, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm or greater.  Isolated systolic hypertension 
means that the systolic blood pressure is predominantly 160 or 
greater with a diastolic blood pressure of less than 90 mm.  
38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  

A 10 percent rating is warranted when the diastolic pressure is 
predominantly 100 or more, or; when the systolic pressure is 
predominantly 160 or more.  A 10 percent rating is also warranted 
when the veteran has a history of a diastolic pressure of 100 or 
more and requires continuous medication for control.

A 20 percent rating is warranted for hypertension, manifested by 
a diastolic pressure of predominantly 110 or more and a systolic 
pressure of 200 or more.  

In this case, the evidence of record shows that for the period 
from 2001 through 2009, the Veteran's highest blood pressure 
reading, 160/92, was recorded during VA outpatient treatment in 
April 2003.  Otherwise, his systolic readings have generally been 
below 150 and his diastolic readings have been below 85.  Indeed, 
the competent evidence of record, such as the reports of VA 
outpatient treatment in April and August 2006 and December 2007, 
show that the Veteran's blood pressure is well-controlled on 
medication.  Moreover, there is no competent evidence of record 
that the Veteran's hypertension has any adverse affect on the 
Veteran's ability to perform his activities of daily living.  

In light of the foregoing, the manifestations of the Veteran's 
hypertension meet or more nearly approximate the criteria for the 
10 percent rating currently in effect.  Accordingly, an increased 
rating is not warranted at this time; and, therefore, that 
portion of the appeal is denied. 

Additional Considerations

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the Director 
of the VA Compensation and Pension Service for possible approval 
of an extraschedular rating for the veteran's service-connected 
coronary artery disease and hypertension.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
An extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant 
is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
is found to be inadequate, the Board must determine whether the 
Veteran's disability picture exhibits other related factors, such 
as those provided by the regulation as "governing norms." Third, 
if the rating schedule is inadequate to evaluate a claimant's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.

In this case, neither the Veteran nor his representative have 
expressly raised the matter of entitlement to an extraschedular 
rating.  The Veteran's contentions have been limited to those 
discussed above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. West, 
12 Vet. App. 32 (1998) (while the Board must interpret a 
claimant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the claimant).  
Moreover, the Veteran and his representative have not identified, 
and the Board has not found, any factors which may be considered 
to be exceptional or unusual with respect to the service-
connected coronary artery disease or hypertension.  In this 
regard, the record does not show that the Veteran has required 
frequent hospitalizations for either disability.  There is no 
unusual clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria. In 
short, the evidence does not support the proposition that the 
Veteran's coronary artery disease or hypertension presents such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards.  
Accordingly, further action is not warranted under 38 C.F.R. § 
3.321 (b)(1).

The Board has also considered the doctrine of reasonable doubt.  
However, careful consideration of all procurable and assembled 
data, the Board finds the evidence of record generally against 
the Veteran's claim for the claimed increased ratings.  As such, 
it does not raise a reasonable doubt regarding the degree of 
disability or otherwise so as to warrant resolution of the claim 
in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

The TDIU

Finally, the Veteran contends that he is unable to work due to 
his service-connected disabilities, particularly heart disease.  
He contends that at the very least, the evidence both for and 
against the claim is in relative equipoise.  Therefore, he 
maintains that all reasonable doubt should be resolved in his 
favor.  However, after carefully considering the claim in light 
of the record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

VA regulations establish objective and subjective standards for 
an award of total rating based on unemployability due to service-
connected disability.  38 C.F.R. § 3.340.  When the Veteran's 
schedular rating is less than total (for a single disability or 
combination of disabilities), a total rating may nonetheless be 
assigned provided that when there are two or more disabilities, 
at least one disability must be ratable at 40 percent or more, 
and any additional disabilities must result in a combined rating 
of 70 percent or more.  In addition, the disabled person must be 
unable to secure or follow a substantially gainful occupation.  
38 C.F.R. § 4.16(a). 

A total disability rating may also be assigned on an extra-
schedular basis for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Such cases 
are referred to the Director of the VA Compensation and Pension 
service with a full statement as to the Veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and all other factors having a bearing on 
the issue.  38 C.F.R. § 4.16(b).

Substantially gainful employment is that which is ordinarily 
followed by the nondisabled to earn a livelihood, with earnings 
common to the particular occupation in the community where the 
employee resides.  VA adjudication manual, M-21-1MR, Part IV, 
sub. ii, Ch. 2, Sec. F, 24(d).  This suggests a living wage.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The ability 
to work sporadically or to obtain marginal employment is not 
substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).

Any consideration as to whether the Veteran is unemployable is a 
subjective one, that is, one that is based upon the Veteran's 
actual level of industrial impairment, not merely the level of 
industrial impairment experienced by the average person. 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Prec. Op. VA Gen. 
Counsel 75-91 ("Unemployability" in VA Regulations on Total 
Rating Compensation, Inability to Secure and Follow Substantially 
Gainful Employment; No Average Person Standard, 57 Fed. Reg. 2317 
(1992)).  

Advancing age and nonservice-connected disability may not be 
considered in the determination of whether a veteran is entitled 
to TDIU.  38 C.F.R. § 3.341(a), 4.19 (2009).  The sole fact that 
a claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating for service-connected disability, 
in itself, is recognition that the impairment makes it difficult 
to obtain and keep employment. The question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether the Veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A veteran may be considered as unemployable upon termination of 
employment which was provided on account of disability, or in 
which special consideration was given on account of the same, 
when it is satisfactorily shown that he or she is unable to 
secure further employment.  Where unemployability for pension 
previously has been established on the basis of combined service-
connected and nonservice-connected disabilities and the service-
connected disability or disabilities have increased in severity, 
§4.16 is for consideration.  38 C.F.R. § 4.18.

In this case, a combined 30 percent rating is currently in effect 
for the Veteran's service-connected disabilities:  right ear 
hearing loss disability; tinnitus; coronary artery disease; and 
hypertension, each evaluated as 10 percent disabling.  Clearly, 
such ratings do not meet the criteria for a total rating due to 
unemployability noted above.  38 C.F.R. § 4.16(a).  Therefore, 
the Board must determine whether the case should be referred to 
the Chief of the VA Compensation and Pension Service for 
extraschedular consideration.  

A review of the August 2009 VA examination shows that the Veteran 
is currently unemployed.  The evidence, including VA Form 21-
8940, dated in July 2003, shows that the Veteran has a high 
school education and numerous military schools in electrical 
work.  It also shows that he has work experience as an aircraft 
electrician, maintenance mechanic, and a general electrician.  In 
addition, the report of his May 2004 VA examination shows that he 
was working 40 hours a week as a metal fabricator.  

Although the report of his May 2009 VA examination shows that he 
is currently unemployed, there is nothing in the Veteran's 
educational or employment history to show that he is unable to 
secure or follow a substantially gainful occupation due to his 
service-connected disabilities.  In this regard, VA notified the 
Veteran as to the potential importance of employment records.  
However, no evidence has been received to show that he has been 
terminated from employment due to his service-connected 
disabilities, or that he was ever provided special job-related 
consideration due to those disabilities.  In fact, the evidence 
such as the report of his August 2002 VA examination, shows that 
despite his service-connected heart disease, he was able to 
perform his job which required lifting, pushing, and pulling 
heavy objects.  In sum, there is nothing in the Veteran's 
occupational or educational history which warrants referral of 
this to the Chief of the VA Compensation and Pension service for 
extraschedular consideration of the Veteran's claim for a TDIU.  

As above, the Board has considered the doctrine of reasonable 
doubt.  Again, however, the Board finds the evidence of record 
generally against the Veteran's claim for a TDIU.  As such, it 
does not raise a reasonable doubt regarding the degree of 
disability or otherwise so as to warrant resolution of the claim 
in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 




ORDER

Entitlement to service connection is denied for an embolic 
episode, claimed as the residuals of a stroke.

Entitlement to a rating in excess of 10 percent for coronary 
artery disease, status post coronary artery bypass graft is 
denied.

Entitlement to a rating in excess of 10 percent for hypertension 
is denied.

Entitlement to a TDIU is denied.



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


